Title: From Thomas Jefferson to Simon Chaudron, 18 December 1800
From: Jefferson, Thomas
To: Chaudron, Jean Simon



Dear Sir
Washington Dec. 18. 1800.

I am informed by a gentleman who called on you in Philadelphia that the watch is arrived, which you were so kind as to undertake to import for me. the question is how to procure a safe conveyance of it to this place, which can only be in a gentleman’s pocket; as experience has proved to me that no precautions of package can secure a watch brought in a trunk, on the wheels of a carriage, from the effects of the shaking of the carriage. mr Jones, the member of Congress from Georgia, is now in Philadelphia, and perhaps may still be there at the moment of your recieving this. he would be so kind as to bring it to me. if still there he will be found at mrs Wigman’s. 67. Vine street. should he be come away, by examining from time to time the books of the stage office within a few doors of you, some person no doubt might be found coming on who would be so kind as to take charge of the watch. the price shall be remitted to you the moment it is made known to Dear Sir
Your most obedt. servt

Th: Jefferson

